Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the original disclosure makes no mention of “the jetted low-concentration coolant and the jetted coolant having the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over “High-Speed Rolling by Hybrid Lubrication System in Tandem Cold Rolling Mills” to Kimura in view of Ueno (JP 2011224594 A).
Regarding claim 1
a jetting device configured to jet a coolant having a concentration higher than that of the low-concentration coolant fed to the first stand onto the surfaces of the both edge portions of the steel sheet (Fig. 10; Section 7; Table 6; the hybrid lubrication jetting device, i.e., the device on the left side of Fig. 10, sprays a high concentration emulsion on to the surface of the steel sheet) is arranged between the heater and the first stand and at an upstream side from a low-concentration coolant jetting position (Figs. 10 and 11; Section 6; Fig. 10 shows that the high concentration coolant is jetted at a section upstream of the low concentration coolant and Fig. 11 shows the heater positioned upstream of the high concentration coolant), such that the jetted low-concentration coolant and the jetted coolant having the concentration higher than that of the low-concentration coolant do not overlap (Fig. 10 shows the high and low coolant sprays not overlapping).
Kimura fails to explicitly teach an edge heater for heating both edge portions of the steel sheet to not lower than 60°C as a temperature of the steel sheet at an entry side of a roll bite is arranged at an upstream side of a first stand of the cold rolling mill and a jetting coolant arranged between the edge heater and the first stand.  Kimura teaches the heater is a sheathed heater that heats the entire steel cross section of the sheet (Fig. 11).
Ueno teaches a cold rolling mill (Abstract) wherein an edge heater 6 (Fig. 2) for heating both edges (Para. [0014]) of the steel sheet to not lower than 60°C (Para. [0033]) as a temperature of the steel sheet at an entry side of a roll bite is arranged at an upstream side (Fig. 1) of a first stand (Fig. 1) of the cold rolling mill and a jetting coolant 8a (Fig. 1) arranged between the edge heater 6 (Fig. 1) and the first stand 7a (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the heater of Kimura with the heater of Ueno as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each 
Regarding claim 2, modified Kimura teaches the cold rolling mill according to claim 1, wherein the edge heater (Ueno, Fig. 2; it is noted that modified Kimura includes the edge heaters of Ueno) is an induction heating device (Ueno, Para. [0019]) for heating only the edge portions (Ueno, Fig. 2) of the steel sheet by inserting the edge portion of the steel sheet into a slit portion of a C-type inductor (Ueno, Para. [0019]) to hold from top and bottom (Ueno, Para. [0019]) thereof.
Regarding claim 3, modified Kimura teaches the cold rolling mill according to claim 1, wherein the coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10 mass% (Table 6; the high concentration emulsion may be 12.4 percent, i.e., above 10%).
Regarding claim 4, Kimura teaches a method for cold rolling a steel sheet with a tandem type cold rolling mill (Fig. 10) of a circulating oil-feeding system for feeding a low concentration coolant serving as a rolling oil and a cooling water to each stand (Fig. 10; Table 6; Sections 1 and 7; Fig. 10 shows the low concentration coolant fed at the stand and section 1 states that the emulsion is an oil in water emulsion), and 
jetting a coolant having a concentration higher than that of the low concentration coolant fed to the first stand (Fig. 10; Table 6) onto the surfaces of both edge portions of the steel sheet before the both heated edge portions of the steel sheet arrive at the roll bite of the first stand at a position between the edge heater and the first stand and at an upstream side from a low-concentration coolant jetting position (Figs. 10 and 11; Section 6; Fig. 10 shows that the high concentration coolant is jetted at a section upstream of the low concentration coolant and Fig. 11 shows the heater positioned upstream of the high concentration coolant), such that the jetted low-concentration coolant and the jetted 
Kimura fails to explicitly teach heating both edge portions of the steel sheet with an edge heater at an upstream side of a first stand of the cold rolling mill to not lower than 60°C as a steel sheet temperature at an entry side of a roll bite in the first stand. Kimura teaches heating the sheet to be rolled with a sheathed heater at an upstream side of a first stand (Fig. 11) to a temperature not lower than 60°C (Table 5 shows the temperature is 100°C).
Ueno teaches a cold rolling method which comprises heating both edge portions (Para. [0014]) of the steel sheet with an edge heater 6 (Fig. 2) at an upstream side (Fig. 1) of a first stand 7a (Fig. 1) of the cold rolling mill to not lower than 60°C (Para. [0033]) as a steel sheet temperature at an entry side of a roll bite in the first stand (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the heater of Kimura with the heater of Ueno as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing heating to the sheet being rolled.  It is noted that substituting the heater of Kimura with the heater of Ueno results in the Kimura performing the recited method step.  
Regarding claim 5, modified Kimura teaches the method according to claim 4, wherein a coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10% mass (Table 6; the high concentration emulsion may be 12.4 percent, i.e., above 10%).
Regarding claim 6, modified Kimura teaches the method according to claim 4, wherein a jetting amount of the high-concentration coolant and/or a jetting amount of the low-concentration coolant at 
Regarding claim 7, modified Kimura teaches the cold rolling mill according to claim 2, wherein the coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10 mass% (Table 6; the high concentration emulsion may be 12.4 percent, i.e., above 10%).
Regarding claim 8, modified Kimura teaches the method according to claim 5, wherein a jetting amount of the high-concentration coolant and/or a jetting amount of the low-concentration coolant at the entry side of the first stand are adjusted in accordance with a rolling speed (Section 7.2 states that the amount of low and high concentration coolant sprayed is dependent on the rolling speed).

Response to Arguments
Applicant’s amendments and remarks with respect to the 35 USC 103 rejections of claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725